DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2021.
Status of Claims
Claims 1-23 are pending with claims 20-23 being withdrawn from consideration.  Claims 1-19 are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2020 and 3/16/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior US Pat. No. 8,863,732.
Prior teaches:
In Reference to Claim 1
A projectile launcher (10, Fig. 1-11) comprising: 
a frame (main body 12) having a vertical grip (hand grip 142 extends vertically, Fig. 1/11) and a forearm brace configured to stabilize the projectile launcher using a user's arm (rear stock 18 is capable of allowing a user to rest their arm on the underside to stabilize their arm when their hand is on the grip, Fig. 1), the frame defining a horizontal projectile plane at a top side in which a projectile axis is positioned (the frame has a flat top horizontal surface defining a launch plane along rail 30, Fig. 1-2), wherein a projectile moves within the horizontal projectile plane and along the projectile axis during firing and arming of the projectile launcher, wherein the projectile is fired from a front end of the frame (projectiles B is held and fired along the rail through the front end of the frame (near 26/28)); 
a drawstring hub rotatably mounted to the frame (rotatable hub 110), the drawstring hub being rotatable about a central axis in a first direction and a second direction, the central axis being perpendicular to the projectile axis (the central axis of 110 extends perpendicular to the rail 30 axis that projectile B is launched); 
a drawstring being attached to the drawstring hub (108), the drawstring traveling at least partially perpendicular to the projectile axis between first and the second ends of the drawstring (the drawstring travels perpendicularly to the projectile B axis vertically upward, Fig. 4), the drawstring being movable within the projectile plane during firing and arming of the projectile launcher (the bowstring 108 with carriage 120 moves along the plane of rail 30), wherein movement of the drawstring away from the drawstring hub corresponds with rotation of the drawstring hub in the first direction, and wherein movement of the drawstring toward the drawstring hub corresponds with rotation of the 
at least one flexible limb having a first end attached to the frame, wherein the at least one flexible limb is in an unloaded position when the projectile launcher is undrawn and in a loaded position when the projectile launcher is drawn (limbs 82/86 are each secured at one end to the frame 14, Fig. 4, and moved between flexed loaded positions when the bowstring is cocked and the projectile is ready to fire and relaxed positions when the bowstring is not drawn); 
at least one power cable having a first end and a second end (power cables 106), wherein the first end is attached to the drawstring hub at a power cable section (one end is secured to hub 110, Fig. 3-4, 8-9), wherein upon rotation of the drawstring hub in the first direction, the at least one power cable is configured to draw the at least one flexible limb closer to the drawstring hub (the limbs when flexed move to a compressed state where the limb tips are closer to the assembly 110 than at rest, Fig. 4-3), the power cable section of the drawstring hub having a let-off portion, the let-off portion having a first section having a first diameter and a second section having a second diameter, wherein the first diameter is greater than the second diameter (the let-off portion is formed by 114 which is eccentrically mounted to cause the let-off portion radius to change from large to smaller during draw (Fig. 9), where the cable end is secured to the assembly 110 and wrapped around 114 during draw, Fig. 6-9); 
first and second drawstring guides attached to the frame, each guide guiding the drawstring across the projectile axis between the first and second ends of the drawstring (guide rollers 133, 136 contact each respective bowstring side 108 between the first and second ends, Fig. 3/7).  
In Reference to Claim 2
The projectile launcher of claim 1, wherein the second end of the at least one power cable is attached to the second end of the at least one limb (Prior: one end of power cable 106 is secured to the end 104 of the limb 86, Fig. 8).  
In Reference to Claim 3
The projectile launcher of claim 1, wherein the second end of the at least one power cable is attached to the frame (the second end of the cable 106 is attached to the frame indirectly via the limb at 104 and 102) and the power cable is connected to the second end of at the least one limb to draw the second end of the at least one flexible limb closer to the drawstring hub (the cable 106 is attached to the limb 86 at 104 and 82 at 102).  
In Reference to Claim 4
The projectile launcher of claim 1, wherein the at least one limb includes a pulley, wherein the at least one power cable is configured to be partially wrapped around the pulley to allow relative movement between the at least one power cable and the pulley (Prior: power cable 106 wraps around pulley 110/102 to allow movement between the cable and the pulley during draw, Fig. 4, 7-8).  
In Reference to Claim 6
The projectile launcher of claim 1, wherein the forearm brace extends from a side of the frame (the rear stock 18 which acts as the brace extends rearward vertically downward from the rear end of the frame, Fig. 2).  
In Reference to Claim 7
The projectile launcher of claim 1, wherein the forearm brace is curved (the rear stock 18 has a curved upper surface, Fig. 1-3).  
In Reference to Claim 8
The projectile launcher of claim 1, wherein the forearm brace is integral with the frame (during use, the brace 18 is locked and therefore integral with the frame, Fig. 1).  
In Reference to Claim 9
The projectile launcher of claim 1, wherein the vertical grip of the frame extends between an upper member and a lower member (the grip 142 has at least a portion that extends between an upper member (latch 146) and a lower member (bottom surface of covering 11), Fig. 1/3/11).  
In Reference to Claim 10
The projectile launcher of claim 1, wherein the first and second drawstring guides are attached to a drawstring guide frame attached to a rear end of the frame (the guides 133/136 are attached to a frame portion 137 which is connected to a rear end/half of the frame body 12, Fig. 3).  
In Reference to Claim 15
The projectile launcher of claim 1, wherein the at least one flexible limb is a first flexible limb, wherein the projectile launcher further includes a second flexible limb attached to the frame, wherein the first and second flexible limbs are in an unloaded position when the projectile launcher is undrawn and in a loaded position when the projectile launcher is drawn, and wherein rotation of the drawstring hub in the second direction is powered by the first and second flexible limbs (first and second limbs 82/86 flex inward when the projectile is drawn and relax to when unloaded, Fig. 3-4).  
In Reference to Claim 16
The projectile launcher of claim 15, wherein the at least one power cable is a first power cable, wherein the projectile launcher further includes a second power cable having first and second ends, wherein the first end of the second power cable is attached to the drawstring hub at a second power cable section, the second power cable section having a let-off portion, the let-off portion having a first section having a first diameter and a second section having a second diameter, wherein the first diameter is greater than the second diameter; and wherein the second end of the first power cable is attached to the first limb and the second end of the second power cable is attached to the second limb, wherein upon rotation of the drawstring hub in the first direction, the first and second power cables draw the second end of each of the first and second flexible limbs closer to the drawstring hub (two power cables 106 are arranged in the same manner as discussed in claim 1 on each side of the limbs 82/86 and rotatable hub in cam grooves 114 to draw the ends of the limbs toward one another and the hub 110 during draw, Fig. 3-4).  

In Reference to Claim 17
The projectile launcher of claim 16, further comprising first and second power wheels mounted to the drawstring hub to rotate with the drawstring hub, wherein the first and second power wheels have diameters greater than a diameter of the drawstring hub, and wherein the first end of the drawstring is configured to be attached to the first power wheel and the second end of the drawstring is configured to be attached to the second power wheel (each first end of the drawstring 108 is secured to a power wheel 116 having a diameter greater than the hub 112 of 110).  
In Reference to Claim 18
A projectile launcher (10, Fig. 1-11) comprising: 
a frame (main body 12) having an upper member and a lower member (upper and lower surfaces), the frame having a vertical grip extending between the upper and lower members (hand grip 142 extends vertically between the upper and lower surfaces of the frame, Fig. 1/11), the frame further having a curved forearm brace extending from a side of the frame (rear stock 18 has a curved upper surface and extends rearward and downward from a rear end of the frame), the forearm brace being configured to stabilize the projectile launcher using a user's arm (rear stock 18 is capable of allowing a user to rest their arm on the underside to stabilize their arm when their hand is on the grip, Fig. 1), the frame defining a horizontal projectile plane at a top side in which a projectile axis is positioned (the frame has a flat top horizontal surface defining a launch plane along rail 30, Fig. 1-2), wherein a projectile moves within the horizontal projectile plane and along the projectile axis during firing and arming of the projectile launcher, wherein the projectile is fired from a front end of the frame (projectiles B is held and fired along the rail through the front end of the frame (near 26/28)); 
a drawstring hub rotatably mounted to the frame, the drawstring hub being rotatable about a central axis in a first direction and a second direction, the central axis being perpendicular to the projectile axis (the central axis of rotatable hub 110 extends perpendicular to the rail 30 axis that projectile B is launched); 
a drawstring being attached to the drawstring hub (108), the drawstring traveling at least partially perpendicular to the projectile axis between first and the second ends of the drawstring  (the drawstring travels perpendicularly to the projectile B axis vertically upward, Fig. 4), the drawstring being movable within the projectile plane during firing and arming of the projectile launcher (the bowstring 108 with carriage 120 moves along the plane of rail 30), wherein movement of the drawstring away from the drawstring hub corresponds with rotation of the drawstring hub in the first direction, and wherein movement of the drawstring toward the drawstring hub corresponds with rotation of the drawstring hub in the second direction (as the bowstring is moved, the hub 110 rotates in the corresponding direction); 
at least one flexible limb having a first end attached to the frame, wherein the at least one flexible limb is in an unloaded position when the projectile launcher is undrawn and in a loaded position when the projectile launcher is drawn (limbs 82/86 are each secured at one end to the frame 14, Fig. 4, and moved between flexed loaded positions when the bowstring is cocked and the projectile is ready to fire and relaxed positions when the bowstring is not drawn), wherein the at least one flexible limb includes a pulley (power cable 106 wraps around pulley 110/102 on the limb to allow movement between the cable and the pulley during draw, Fig. 4, 7-8); and 
at least one power cable having a first end and a second end (power cables 106), wherein the first end is attached to the drawstring hub at a power cable section (one end is secured to hub 110, Fig. 3-4, 8-9), wherein upon rotation of the drawstring hub in the first direction, the at least one power cable is configured to draw the at least one flexible limb closer to the drawstring hub (the limbs when flexed move to a compressed state where the limb tips are closer to the assembly 110 than at rest, Fig. 4-3), the power cable section of the drawstring hub having a let-off portion, the let-off portion having a first section having a first diameter and a second section having a second diameter, wherein the first diameter is greater than the second diameter (the let-off portion is formed by 114 which is eccentrically mounted to cause the let-off portion radius to change from large to smaller during draw (Fig. 9), where the cable end is secured to the assembly 110 and wrapped around 114 during draw, Fig. 6-9).  
In Reference to Claim 19
The projectile launcher of claim 18, further comprising first and second drawstring guides attached to the frame, each drawstring guide guiding the drawstring across the projectile axis between the first and second ends of the drawstring (guide rollers 133, 136 contact each respective bowstring side 108 between the first and second ends, Fig. 3/7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103a as being unpatentable over Prior as applied to claim 1 above and further in view of Wu et al. US Pat. No. 9,255,756.
In Reference to Claim 11
Prior teaches:
The projectile launcher of claim 1, wherein the drawstring is a first drawstring, and wherein the projectile launcher further comprises: a shot assembly attached to the first and second drawstrings and being configured to receive and retain a projectile (carriage 120 may be attached at the second end of each bowstring portion 108, Col. 9 lines 12-16).
Prior fails to teach:
The bowstring being formed with a second drawstring routed immediately adjacent the first drawstring.
Further, Wu teaches:
A similar projectile launcher having limbs and pulleys (100, Fig. 1-5B) and having a bowstring formed by two immediately adjacent bowstrings (380) having a projectile carrier/pouch member between the bowstrings (392).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prior to have modified the bowstring to have been formed by two adjacent bowstring portions in order to better balance and hold the carriage and projectile for launching and to allow for different types of projectiles to be used as taught by Wu (Col. 1 line 60 – Col. 2 line 2).  Further, though Prior doesn’t specifically teach the bowstring being formed by two immediately adjacent pairs of strings attached to each side of the carriage, it would have been obvious to one having ordinary skill in the art to have formed the bowstring in two immediately adjacent portions on each side as this is a known and commonly used arrangement in the art as taught by Wu and as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In Reference to Claim 12
Prior as modified by Wu teaches:
The projectile launcher of claim 11, wherein the shot assembly is a pouch (Prior: flat surface 122 on the rail 30 with the curved outer edges 123 form a pouch member to retain a projectile therein. Wu: 392 with magnet 394 retain the projectiles 500A/B therein as a pouch member, Fig. 4B, 5A/B).  
In Reference to Claim 13
Prior as modified by Wu teaches:
The projectile launcher of claim 11, wherein the shot assembly includes a magnet (Wu: magnet 394, Fig. 4b, Col. 4 line 21).  
In Reference to Claim 14
Prior as modified by Wu teaches:
The projectile launcher of claim 11, wherein the shot assembly is configured to retain a round projectile (Prior: flat surface 122 on the rail 30 with the curved outer edges 123 are capable of retaining a round projectile therein, Fig. 10.  Further, the projectile arrows B are round in shape (elongate cylinders), Fig. 1, Wu: round projectile 500A, Fig. 5A).  
Claim 5 is rejected under 35 U.S.C. 103a as being unpatentable over Prior as applied to claim 1 above and further in view of Norkus.US Pat. No. 7,578,289.
In Reference to Claim 5
Prior teaches:
The projectile launcher of claim 1 as rejected above.
Prior fails to teach:
Wherein the let-off portion includes a spiral track that is configured to guide the at least one power cable therein.  
Further, Norkus teaches:
A similar projectile launcher having limbs and pulleys (Fig. 5/7) and having a bowstring , power cables, and rotatable hubs, the rotatable hubs having bowstring cams (28) and power cable cams (30), the power cable cams being spiral (Fig. 7, Col. 3 lines 5-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prior to have modified the rotatable hub to have included a power cable receiving section in spiral form in order to allow more of the power cable to be wrapped on the hub increasing the potential stored power for launching as taught by Norkus (Col. 3 lines 5-19, 42-48).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Langley (10,962,323), Popov (10,533,822), Hadley (5,678,528) teach similar projectile launching devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711